Case: 15-30947       Document: 00513545674         Page: 1     Date Filed: 06/13/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                       Fifth Circuit

                                                                                    FILED
                                                                                 June 13, 2016
                                       No. 15-30947
                                                                                 Lyle W. Cayce
                                                                                      Clerk
JOFFREY CLEVELAND; WADE T. VISCONTE, doing business as All
American Law Firm LA, L.L.C.,

               Plaintiffs - Appellants

v.

CENTRAL STATES, SOUTHEAST AND SOUTHWEST AREAS HEALTH
AND WELFARE FUND,

               Defendant - Appellee



                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:14-CV-3350


Before SMITH, BARKSDALE, and COSTA, Circuit Judges.
PER CURIAM:*
       The Court’s having reviewed the briefs, heard oral argument, and
considered pertinent parts of the record, the judgment is AFFIRMED.




       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.